Title: To Benjamin Franklin from John Mouret, 8 January 1781
From: Mouret, Jonathan
To: Franklin, Benjamin


Sir
havre de grace January 8th. 1781 che monsieur Solignie a lancegrie du Swetor ffice d’Abraham
The last that I did miself the honour to writh to you of the third instent, I was Just arived from a journy of a Hundred milles, & then with a fever; which together with my Others wants, I was under the Nessasity to go to the poors hosphithal of this Place; where I begin to recover my strent; but where to go from hence with nothing is my present distres.
You Sir, is the only refuge that an american Servant can apply to, Particularly, when the States are indebted to him for Ninthing monts Salary as a Naval Surgeon which at the time we arived in the Sloop of war west Florida from the Sige of mobile—in west Florida, where we assistd, it was not Convenient for the Navy Board to pay us. At my leving Phyladelphia I left some property in The Hans of Capt. John Ord— in Copardnershyp with Robt. Moris Esqr. & Brother in law of mr. Jams. Blewer— who had given me a leter to you, but when we were Taken we where oblige to distroyd them with ours Others Papers. This leter perhaps wold have been a Sufittient testimony of what I aledge if I could have kep it; but Sir ther is an other testymony of what I aledge, Comodore alexd. Gillon of the State of So. Carolina, & the Capts. in the same service, with whom I Came as a surgeon of the shyps for which they wher appoinded—but I was left at the Havana in augt. 1778—in the leud [lieu?] of comin to france, I went to New Orlean, wher Oliver Pollocks Esqr. the States Agent at that Place, appointed me Surgeon of the Frigate the moris, in which I was oversat in her when she perished on the 18th. of augt. 1779 in the River missipipy. And with her tender we toke the king Sloop of war the west Florida on the 10th. of September of the same year, & with her we assisted at the Sige of mobile with Governor don Galves—which was Taken the 15th. of march 1780—from ther, whe came to philadelphya on the 3d. of June last.
My Losses in So. Carolina by the Invesion in 1779 and at the conquest, is prety considarable. A place as dear to me as my Native Contry, wher I have lived 15. years.
This Sir, is the whole information I can give you to induce you to Relive me, & to procure me some services in the Contry Cause.

I hoppe youl be kind enough to give me a line whether I may depend on you.
That heaven may Prolong your days in health, is the Prayers of Sir your most humble Sert:
Jno. Mouret
The Honorable Benjn. Franklin
 
Addressed: To / his Excellency Benjamin / franklin ambassador extraordinary / from the united States of / america to the Court of / france in his hotel at / Passi near Paris
